Mr. Chief Justice Smyth
dissenting:
I am constrained to dissent from the opinion of the court with respect t-o the construction placed by it upon the part of the will in controversy. To my mind there is no room for reasonable doubt as to what the testator meant thereby. The majority opinion sets out all the provisions of the will necessary to be considered, except paragraph 2, from which I shall quote later.
Mrs. Marden, assuming to act under the power given her by the 3d paragraph of the will, chose so much of the stock bequeathed to Hopkins by paragraph 5 as equaled, at its face value, $25,000, in lieu of the bequest to her of that sum in cash, and the question is whether or not it was the intention of the testator, as expressed in the will, that she should have the right to do so. The 3d paragraph says: “I further give, bequeath, and devise to my said wife the sum of $25,000, to be paid in cash to her, or, if she prefers, she may select from any bonds, *215stocks, or other securities which .1 may own at the time of my dimtii so much thereof as, at their face value, shall he equivalent to the sum of $25,000. * * * ” .By this provision ho gave his wife the right to take the $25,000 in cash, or to select bonds, stocks, or securities which at their face value equaled that amount. The bequest of the bonds, stocks, or other securities is as clear aud emphatic as the bequest of the $25,000. She could have one or the other as she might elect. Then he followed immediately with these words: “The bequests and devises thus made to my wife are to take precedence and priority over all other legacies and bequests hereinafter made in this will, none of which are to become effective unless and until the said bequests and devises to her have been delivered, paid over to her, and satisfied.” Not content with this emphatic declaration for the protection of his wife, he says in paragraph 11, after making the specific bequest to TIopkins of the stock in controversy, as well as after making all the other specific bequests, that “all the foregoing bequests, legacies, and devises, other than those tnade to my wife in paragraph numbered -1 of this will [meaning, among others, the $25,000 in cash, or the stock], are made subject to the express condition that the bequests, legacies, and devises made to my said wife, in said paragraph, shall first he paid and satisfied out of my estate.” Mark you, “all the foregoing bequests,” every one of them, the one to Hopkins as well as the rest, are made subject to the bequest to his wife. Still not satisfied with the safeguards he had thus erected around her interests, he adds theses words, “My intent and meaning being that my just debts and obligations shall first be paid and satisfied as provided in paragraph 2 hereof, and next that the bequests and devises to my wife, made in paragraph numbered «‘3, shall then be paid and satisfied, and then the others, following in the order of priority in which they are stated in the various numbered paragraphs of this my will.” In the presence of this language, clear and unequivocal, we are told that it Avas not his intention to empower his wife to “'select from any * * • * ' stocks” which he might own at the time of his death, hut only from stocks not specifically devised by him. He made no snob exception in his will, and avo *216have no right to make one for him. Ilis bequest of the slock was just as clear and free from limitations as the bequest of the $25,000 cash. It was a bequest “thus made’’ which, under paragraph 3, was “to take precedence and priority over all other legacies and bequests,” and to which, according to paragraph 11, all bequests to any other person than his wife should he subject, and which was to be paid and satisfied before any other bequest.
Moreover, the testator owned at the time of his death, according to the testimony, stocks, bonds, and other securities in several institutions, eleven in all. He made four specific bequests of stocks, — one to Earl P. Hopkins, the appellee, one to Walter McDonnel, one to Cora B. Talley, and one to Samuel Burnside. The-remainder of the stock went into the residue of the estate, which, by the terms of the will, was bequeathed to his wife. Therefore if she exorcised the choice given to her, it must have been the testator’s intention that she should exercise it with respect to stock bequeathed to some one of the other legatees, for it could'not have been his purpose to empower her to choose from stocks which were her own by reason of their having fallen into the residue. This would be to give her no choice at all, and if s'he might select from the stocks given to one of the legatees why not from that bequeathed to Hopkins rather than from that given to McDonnel or Talley or Burnside. He spoke of each as his “esteemed friend,” — an expression to which the majority seem, to attach much weight when applied to Hopkins.
All parts of a will, like those of any other writing, must be read together. Suppose that immediate])' after the words bequeathing the stock to Hopkins, these words appeared, “provided, however, that this bequest is made subject to the right conferred upon my wife by paragraph numbered 3 to choose said stock in lieu of the $25,000 there given to her,” who would doubt that she could take the stock if she so desired? Yet that, in effect, is what the will provides. To every bequest of stock to persons other than the wife, the testator fastened, in legal con7 templation, a condition that, his wife had the right to select such' stock as, at its face value, should be equivalent to $25,000. Unless this construction'is adopted, all the precautions taken by-the *217testator to give his wife's legacies precedence over those of all other beneficiaries are ignored; and why? In order that a bequest to a former business friend might be preserved in kind. This is not sufficient reason in my judgment for disregarding the plain mandate of the testator.
It is said that the choice given to the wife by paragraph numbered b was to be exercised only in respect to stock which had not been specifically devised, and which it might be necessary to sell to pay debts; that it was the purpose of the testator to give to her the power when such stock should be offered for sale to choose between it and the $25,000; but this will not do, because the choice could not be exercised until all debts had been paid. This is made clear by the second paragraph of the will, which provides: “After the payment of all my just and legal debts * * * I give, bequeath, and devise my whole estate1, real, personal, and mixed, as follows.” After the debts had been liquidated, and not before, the wife had a right to choose between the stock and the money.
This is not a case for the exercise of the imagination. We have no right to speculate as to what the testator meant, when he has given ns his meaning in language that is unmistakable. Chief Justice Cooley had before him a question quite similar to this. He said: “The paragraph of the will upon which the question arises is not expressed in ambiguous terms, and there can be no difficulty in giving effect to the apparent intent manifest in it.” And then added, in answer to a course urged by one of the parties: “dint this method of ascertaining the testator’s intent take1? us away from a consideration of his language, In which he must be supposed to have carefully expressed his wishes, and invites us to conjecture what probable purpose he had in view which he has failed to express. Whatever may be the probabilities that wo shall thereby reach the testator’s real intent, it is manifest that this method is not putting a construction upon the will made by him, but it is making a new one of quite a different purport.” With approval he quote1,d from Lord Kenyon in Hay v. Coventry, 3 T. R. 83—85, 100 Eng. Reprint. 468, as follows: “The general rule which is laid down iu the books, and on which alone courts can with any *218safety proceed in the decision of questions of this kind, is to collect the testator’s intention from the words which he has used in his will, and not from conjecture.” Kinney v. Kinney, 34 Mich. 250-253. That language, supported by many other authorities cited by the learned jurist, forbids me to follow the course pursued by the majority in the present case. See also Story, Const, p. 383; People v. New York C. R. Co. 24 N. Y. 485-488; Mayo v. Whedon, ante, 138; United States ex rel. Parish v. MacVeagh, 214 U. S. 124-135, 53 L. ed. 936-940, 29 Sup. Ct. Rep. 556; Beyer v. Le Fevre, 186 U. S. 114, 46 L. ed, 1080, 22 Sup. Ct. Rep. 765. I think the language of the court in the Beyer Case is peculiarly applicable here; namely, “the express intentions of the testator should not be thwarted without clear reasons therefor.”
Would the construction for which I contend, if adopted, leave ITopkins without anything under the will ? No. Mrs. Marden was given the- choice between $25,000 in cash and the stock. She could not have both. Therefore the money by necessary intendment was to take the place of the stock and to go to the person from whom the stock was taken by the exercise of the wife’s election. Unless this be true, the $25,000 would go into the residue and in that way reach Mrs. Marden, and thus she would get not only the stock, but also the $25,000. Clearly it was not the intention of her husband'that she should have both. He said she was to have the money or the stock. By giving-effect to this intention, the $25,000 would go to Earl B. Hopkins, who is entitled to receive it.
In my judgment the decree should be modified so as to permit Mrs. Marden to select the stock in question and giv.e Mr. Hopkins, in lieu thereof, the $25,000.